   Case: 1:20-cv-02134 Document #: 154 Filed: 11/16/20 Page 1 of 4 PageID #:3837




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANTHONY MAYS, et al.,                            )
                                                 )
       Plaintiffs-Petitioners,                   )
                                                 )       Case No. 20-cv-2134
               v.                                )
                                                 )       The Hon. Robert Gettleman
THOMAS J. DART, Sheriff of Cook                  )       Presiding Judge
County,                                          )
                                                 )       The Hon. M. David Weisman
       Defendant-Respondent,                     )       Magistrate Judge
                                                 )
               and                               )
                                                 )
TEAMSTERS LOCAL 700,                             )
                                                 )
       Intervenor.                               )

                                   JOINT STATUS REPORT

       Plaintiff Anthony Mays, as representative of a provisionally certified class, by his

undersigned attorneys; defendant Thomas J. Dart, Sheriff of Cook County, by his undersigned

attorneys; and Intervenor International Brotherhood of Teamsters, by their undersigned

attorneys, submit the following Joint Status Report in compliance with the court’s order (ECF

No. 153):

       The parties have continued their discussions regarding the future of the case and have

arrived at the following tentative agreements, subject to client approval and ongoing negotiation:

       1.      The parties have not been able to reach an agreement regarding the resolution of

this matter.

       2.      Defendant Dart intends to seek certiorari from the United States Supreme Court

with regard to the Seventh Circuit’s decision. Defendant Dart agrees that he will file the petition

for certiorari no later than January 15, 2021.


                                                     1
   Case: 1:20-cv-02134 Document #: 154 Filed: 11/16/20 Page 2 of 4 PageID #:3838




       3.      The parties have discussed a continuation of the stay of proceedings in

combination with a continuation of the preliminary injunction, as modified by the Seventh

Circuit, on the following terms:

               a. The continuation of the preliminary injunction would be subject to the

                   existing agreement, including Defendant Dart’s right to seek modification or

                   termination of the preliminary injunction and Plaintiffs’ right to seek

                   modification or enforcement of the preliminary injunction, should

                   circumstances warrant.

               b. The Sheriff would agree to provide Plaintiff’s counsel with certain

                   information while this agreement is in effect. The parties are in discussions

                   about the scope of such information.

               c. The parties’ agreement would be presented to Judge Gettleman in the form of

                   an Agreed Order to be signed by the District Court.

       4.      The parties expect to be in a position to advise the court at the status hearing on

Wednesday, November 18, 2020, whether they have reached agreement along the lines outlined

in the preceding paragraph.

                              Respectfully submitted:

PLAINTIFFS’ COUNSEL

/s/ Locke E Bowman
Locke E. Bowman                                       Sarah C. Grady
Alexa A. Van Brunt                                    Stephen H. Weil
MacArthur Justice Center                              LOEVY & LOEVY
Northwestern Pritzker School of Law                   311 N. Aberdeen Street, #3
375 E. Chicago Avenue, Chicago, IL 60611              Chicago, IL 60607
Tel: 312-503-0884                                     Tel: 312-243-5900
l-bowman@law.northwestern.edu                         Fax:312-243-5902
a-vanbrunt@law.northwestern.edu                       weil@loevy.com
                                                      sarah@loevy.com

                                                 2
  Case: 1:20-cv-02134 Document #: 154 Filed: 11/16/20 Page 3 of 4 PageID #:3839




                                           Steve Grimes
Charles Gerstein                           Thomas F. McAndrew
Alec Karakatsanis                          Winston & Strawn LLP
Civil Rights Corps                         35 W. Wacker Drive
1601 Connecticut Ave NW, Suite 800         Chicago, IL 60601-9703
Washington, DC 20009                       Tel: (312) 558-8317
charlie@civilrightscorps.org               SGrimes@winston.com
alec@civilrightscorps.org                  TMcAndrew@winston.com
Tel: 202-894-6128




                                           COUNSEL FOR INTERVENOR
DEFENDANT’S COUNSEL
                                           /s/    David Huffman-Gottschling
/s/ Robert Shannon                         Sherrie E. Voyles
Robert Thomas Shannon                      Brandon M. Anderson
James Matthias Lydon                       David Huffman-Gottschling
Adam Robert Vaught                         Jacobs, Burns, Orlove & Hernandez LLP
Gretchen Harris Sperry                     150 N. Michigan Ave., Ste. 1000
Lari Ann Dierks                            Chicago, IL 60601
Hinshaw & Culbertson LLP                   (312) 327-3443
151 N. Franklin Street                     davidhg@jbosh.com
Suite 2500
Chicago, IL 60606
(312) 704-3000
Email: jlydon@hinshawlaw.com




                                       3
   Case: 1:20-cv-02134 Document #: 154 Filed: 11/16/20 Page 4 of 4 PageID #:3840




                                 CERTIFICATE OF SERVICE

       I, Locke E. Bowman, an attorney, certify that I caused the foregoing document to be filed

before the hour of 5:00 p.m. on November 16, 2020 using the court’s CM/ECF system, which

automatically sent copies to all counsel of record.



                                                      /s/   Locke E. Bowman




                                                 4
